Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 06/07/2021.
The status of the Claims is as follows:
Claims 1-20 have been cancelled;
Claims 21-34 are new;
Claims 21-34 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 was filed after the mailing date of the Application on 06/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrzewski US 20130092719.

Regarding Claim 21 Kostrzewski discloses a surgical instrument comprising: 
a surgical loading unit (500) having a lug (652); 
a switch (par 157-159; Fig. 48) configured to be actuated in response to the surgical loading unit (500) being coupled to the surgical instrument (10); and 
an annular member (annotated Fig. 55) configured to capture the lug (652) of the surgical loading unit (500) and for preventing an actuation of the switch (par 157-159; Fig. 48). (par 159-167)


    PNG
    media_image1.png
    357
    887
    media_image1.png
    Greyscale


Regarding Claim 23 Kostrzewski discloses the invention as described above. Kostrzewski further discloses an elongated body (18) including a distal portion configured to couple to the surgical loading unit (500). (par 116)

Regarding Claim 27 Kostrzewski discloses the invention as described above. Kostrzewski further discloses, the annular member includes (annotated Fig. 55) a ring body (annotated Fig. 55), and a surface feature (annotated Fig. 55) protruding outwardly (where Examiner has interpreted the outer ridge as protruding outwardly as opposed to a concave structure) from the ring body (annotated Fig. 55), the surface feature (annotated Fig. 55) being configured to capture the lug (652) of the surgical loading unit (500).

Regarding Claim 28 Kostrzewski discloses the invention as described above. Kostrzewski further discloses, a switch actuator (220a) having a distal end portion configured to engage (by way of 652) the surface feature (annotated Fig. 55;) of the annular member (annotated Fig. 55) whereby the surface feature (annotated fig. 55) prevents (by way of engagement with 652) distal movement of the switch actuator (220a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski US 20130092719 in view of Zemlok et al. (US 20090090763; Zemlok)

Regarding Claim 32 Kostrzewski discloses the invention as described above. Kostrzewski further discloses the annular member 

However Kostrzewski does not expressly disclose the annular member is electrically connected to the switch and the annular member includes at least one electrical contact configured to engage a corresponding electrical contact of the surgical loading unit.

Zemlok teaches an annular member (annotated Fig. 15B) that includes at least one electrical contact (181 or 183) configured to engage a corresponding electrical contact (173 or 175) of a surgical loading unit (169) providing usage and specification data of the loading unit for the purposes of improving the efficiency of the apparatus. (par 138-141)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the surgical instrument of Kostrzewski to include electrical corresponding electrical contacts on the loading unit and the annular member of Zemlok since par 138-141 of Zemlok suggests that such a modification provides usage and specification data of the loading unit for the purposes of improving the efficiency of the apparatus.

    PNG
    media_image2.png
    357
    421
    media_image2.png
    Greyscale

Regarding Claim 33 Kostrzewski discloses the invention as described above. Kostrzewski further discloses the annular member 

Zemlok teaches the surgical loading unit has a memory configured to store at least one parameter of the surgical loading unit, the memory having a first electrical contact providing usage and specification data of the loading unit for the purposes of improving the efficiency of the apparatus. (par 138-141)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the surgical instrument of Kostrzewski to include electrical corresponding electrical contacts on the loading unit and the annular member of Zemlok since par 138-141 of Zemlok suggests that such a modification provides usage and specification data of the loading unit for the purposes of improving the efficiency of the apparatus.

Regarding Claim 34 Kostrzewski discloses the invention as described above. Kostrzewski further discloses the annular member 

Zemlok teaches the annular member includes a second electrical contact configured to engage the first electrical contact upon capturing of the lug of the surgical loading unit by the annular member providing usage and specification data of the loading unit for the purposes of improving the efficiency of the apparatus. (par 138-141)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the surgical instrument of Kostrzewski to include electrical corresponding electrical contacts on the loading unit and the annular member of Zemlok since par 138-141 of Zemlok suggests that such a modification provides usage and specification data of the loading unit for the purposes of improving the efficiency of the apparatus.

Allowable Subject Matter
Claims 22, 24, 25, 26, 29 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 22, 24, 25, 29 the Prior Art does not disclose an annular member that rotates, rotatably coupled to the distal portion of the elongated body, an annular member configured to be rotated by the surgical loading unit,  nor an annular member that rotates from a first orientation to a second orientation in addition to the limitations included in Claim 21.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731